Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg(s). 9-11, filed 12/7/2021, with respect to the amended claims have been fully considered and are persuasive.  
	Allowable Subject Matter
1.         Claims 41-42 and 77-102 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 77, the prior art search failed to disclose a method of sanitizing or otherwise treating potentially contaminated handle grips, said method comprising the steps of:
providing a case adapted to store handle grips, said case having an interior chamber sized and shaped so as to removably receive at least one potentially contaminated handle grip, said interior chamber having at least one point of access thereto; 
at a first location, placing a potentially contaminated handle grip in said interior chamber of said case via said at least one point of access to thereby enclose said potentially contaminated handle grip within said interior chamber of said case;
transporting said potentially contaminated handle grip from said first location to a second location while said potentially contaminated 
handle grip is enclosed within said case:
at said second location, providing a stand configured to removably receive said case, said stand including a source of ultraviolet 
radiation configured to sanitize or otherwise treat said potentially contaminated handle grip and said interior chamber of said case once said case 
has been received on said stand;
placing said case on said stand such that said source of ultraviolet radiation extends into said interior chamber of said case via said at least one point of access thereto, whereby said interior chamber of said case and said potentially contaminated handle grip are exposable to ultraviolet radiation emittable from said source of ultraviolet radiation; 
obstructing said at least one point of access such that said source of ultraviolet radiation and said handle grip are entirely enclosed 
within said interior chamber of said case; and
actuating said source of ultraviolet radiation for a length of time sufficient to sanitize or otherwise treat said potentially contaminated handle grip and said interior chamber of said case while said potentially contaminated handle grip is enclosed within said interior chamber of said case.
 
             Regarding claim 88, the prior art search failed to disclose a device for sanitizing or otherwise treating potentially contaminated handle grips, said device comprising:
a stand having a docking station provided with a lower end, which is closed, and an upper end, which is open and which is located at a first elevation above said lower end of said docking station;
an elongated case removably received in said docking station, said case having an interior chamber with an open end positioned adjacent said lower end of said docking station when said case is positioned therein and an opposed end positioned at a second elevation above said lower end of said docking station, said second elevation being higher than said first elevation; and 
a source of ultraviolet radiation extending from said lower end of said docking station to and through said upper end thereof such that said source of ultraviolet radiation is positioned within said interior chamber of said case when said case is positioned in said docking station, said source of ultraviolet radiation being configured to generate ultraviolet radiation sufficient to sanitize or otherwise treat at least one potentially contaminated handle grip enclosed within said case.

             Regarding claim 99, the prior art search failed to disclose a kit, comprising at least one handle grip having a trough-shaped body with inner and outer surfaces; 
at least one case configured to removably receive said at least one handle grip such that said at least one handle grip can be enclosed within said at least one case when said at least one handle grip is not in use, 
said at least one case having a pair of opposed ends, an interior chamber located between said opposed ends and configured such that said at least one handle grip can be enclosed therein, and 
at least one lid configured to be movable between 
a closed position in which said at least one lid obstructs at least one of said opposed ends of said at least one case, thereby enclosing said at least one handle grip in said interior chamber of said at least one case, and 
an open position in which said at least one lid does not obstruct said at least one of said opposed ends of said at least one case, 
thereby allowing said at least one handle grip to be inserted into and removed from said interior chamber of said at least one case; and 
at least one stand having a source of ultraviolet radiation, said at least one stand being configured to receive an unobstructed one of said opposed ends of said at least one case and to support said at least one case such that said source of ultraviolet radiation is positionable within said interior chamber of said at least one case.

a case adapted to store handle grips, said case having an interior chamber sized and shaped so as to removably receive at least one potentially contaminated handle grip, said interior chamber having at least one point of access thereto; 
at a first location, placing a potentially contaminated handle grip in said interior chamber of said case via said at least one point of access to thereby enclose said potentially contaminated handle grip within said interior chamber of said case;
transporting said potentially contaminated handle grip from said first location to a second location while said potentially contaminated 
handle grip is enclosed within said case:
at said second location, providing a stand configured to removably receive said case, said stand including a source of ultraviolet 
radiation configured to sanitize or otherwise treat said potentially contaminated handle grip and said interior chamber of said case once said case 
has been received on said stand;
placing said case on said stand such that said source of ultraviolet radiation extends into said interior chamber of said case via said at least one point of access thereto, whereby said interior chamber of said case and said potentially contaminated handle grip are exposable to ultraviolet radiation emittable from said source of ultraviolet radiation; 
obstructing said at least one point of access such that said source of ultraviolet radiation and said handle grip are entirely enclosed 
within said interior chamber of said case; and
actuating said source of ultraviolet radiation for a length of time sufficient to sanitize or otherwise treat said potentially contaminated handle while said potentially contaminated handle grip is enclosed within said interior chamber of said case.
 
4.      The prior art search did not disclose or make obvious claim 88, with the elements of (emphasis added): a stand having a docking station provided with a lower end, which is closed, and an upper end, which is open and which is located at a first elevation above said lower end of said docking station;
an elongated case removably received in said docking station, said case having an interior chamber with an open end positioned adjacent said lower end of said docking station when said case is positioned therein and an opposed end positioned at a second elevation above said lower end of said docking station, said second elevation being higher than said first elevation; and 
a source of ultraviolet radiation extending from said lower end of said docking station to and through said upper end thereof such that said source of ultraviolet radiation is positioned within said interior chamber of said case when said case is positioned in said docking station, said source of ultraviolet radiation being configured to generate ultraviolet radiation sufficient to sanitize or otherwise treat at least one potentially contaminated handle grip enclosed within said case.

5.      The prior art search did not disclose or make obvious claim 99, with the elements of (emphasis added): a kit, comprising at least one handle grip having a trough-shaped body with inner and outer surfaces; 
at least one case configured to removably receive said at least one handle grip such that said at least one handle grip can be enclosed within said at least one case when said at least one handle grip is not in use, 
an interior chamber located between said opposed ends and configured such that said at least one handle grip can be enclosed therein, and 
at least one lid configured to be movable between 
a closed position in which said at least one lid obstructs at least one of said opposed ends of said at least one case, thereby enclosing said at least one handle grip in said interior chamber of said at least one case, and 
an open position in which said at least one lid does not obstruct said at least one of said opposed ends of said at least one case, 
thereby allowing said at least one handle grip to be inserted into and removed from said interior chamber of said at least one case; and 
at least one stand having a source of ultraviolet radiation, said at least one stand being configured to receive an unobstructed one of said opposed ends of said at least one case and to support said at least one case such that said source of ultraviolet radiation is positionable within said interior chamber of said at least one case.

6.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881